Citation Nr: 1209161	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-38 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:     Mark Ferrario, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from July 1973 to July 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In May 2009, the Veteran presented testimony at a hearing with an Acting Veterans Law Judge.  Subsequently, that Acting Judge left employment with the Board.  The Board offered the Veteran another opportunity for a hearing, and she requested to have a videoconference hearing.  The Veteran was scheduled for a videoconference hearing in February 2012 as she had requested.  

Unfortunately, the Veteran failed to report to her scheduled hearing, but there was a written note in her claims file, stating that she had requested rescheduling.

Generally, a veteran or her representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  The request must be in writing, but the grounds for the request need not be stated.  Generally, only one such request for a change of the date of the hearing will be granted. 

After this time period has elapsed, or after one change in the hearing date is granted based on a request received during such period, the date of the hearing will become fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause.  Examples of good cause include, but are not limited to, illness of the veteran and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness. 

Furthermore, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  No further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the 
scheduled hearing date.  

Here, it is unclear when the Veteran's request to reschedule was received, as the case was returned to the Board without any such documentation.  As such, the Board concludes that it is most prudent and appropriate to return the file to the RO so that the Veteran may be rescheduled for a videoconference hearing.

The Veteran is advised as to the regulations regarding rescheduling hearings and the consequences of failing to report for a scheduled hearing; and she is notified that she may withdraw her hearing request at any time should she so desire.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Board videoconference hearing in the order that the request was received. 


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


